  Case 1:20-cv-00268-MJT Document 8 Filed 08/18/20 Page 1 of 2 PageID #: 84




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               BEAUMONT DIVISION

 LINDA D. LEE, f/k/a LINDA COLLINS, §
                                    §
      Plaintiff,                    §
                                    §
 v.                                 §
                                    §             CASE NO. 1:20-cv-00268
 OCWEN LOAN SERVICING, LLC,         §
                                    §
      Defendant.
                                    §
                                    §

                       DEFENDANT’S NOTICE OF DISCLOSURE

       This is to certify that on the 17th day of August, 2020, Defendant, PHH Mortgage

Corporation d/b/a PHH Mortgage Services, successor by merger to Ocwen Loan Servicing, LLC,

by and through its undersigned counsel, complied with Rule 26(a)(1) of the Federal Rules of

Civil Procedure and the Court’s Order Setting Civil Action for Rule 16 Management Conference

[Dkt. 7] and served its Rule 26(a)(1) Initial Disclosures on Plaintiffs in accordance with the

Federal Rules of Civil Procedure.

                                           Respectfully submitted,
                                           /s/ Vincent J. Hess
                                           Robert T. Mowrey (Lead Attorney)
                                           State Bar No. 14607500
                                           rmowrey@lockelord.com
                                           Vincent J. Hess
                                           State Bar No. 09549417
                                           vhess@lockelord.com
                                           Matthew H. Davis
                                           State Bar No. 24069580
                                           mdavis@lockelord.com
                                           LOCKE LORD LLP
                                           2200 Ross Avenue, Suite 2800
                                           Dallas, Texas 75201-6776
                                           Telephone: (214) 740-8000
                                           Facsimile: (214) 740-8800
                                           ATTORNEYS FOR DEFENDANT

DEFENDANT’S NOTICE OF DISCLOSURE                                                Page 1
  Case 1:20-cv-00268-MJT Document 8 Filed 08/18/20 Page 2 of 2 PageID #: 85




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon counsel for Plaintiff via electronic notice and/or certified mail, return receipt
requested pursuant to the Federal Rules of Civil Procedure on this 18th day of August, 2020:

       James J. Manchee
       Marilyn S. Altamira
       MANCHEE & MANCHEE P.C.
       2745 North Dallas Parkway, Suite 420
       Plano, Texas 75093
       Telephone: (972) 960-2240


                                            /s/ Vincent J. Hess
                                            ATTORNEY FOR DEFENDANT




DEFENDANT’S NOTICE OF DISCLOSURE                                                   Page 2
